Citation Nr: 1414357	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  07-04 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for PTSD.

2.  Entitlement to a total disability rating based upon unemployability (TDIU) due to PTSD, to include on an extra-schedular basis pursuant to 38 C.F.R. §4.16(b). 

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to a temporary total evaluation based on surgical or other treatment necessitating convalescence for right shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to October 1972.

This appeal to the Board of Veterans' Appeals (Board) arose from March 2006 and December 2008 rating decisions of the RO. 

In the March 2006 rating decision, the RO effectuated the Board's November 2005 award of service connection for PTSD, and assigned an initial 10 percent disability rating, effective January 31, 2003.  In May 2006, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating and effective date.  An August 2006 rating decision continued the assigned 10 percent rating but granted an earlier effective date for service connection of December 6, 2001.  The Veteran again filed an NOD with the effective date.  He was issued a statement of the case (SOC) for both the increased rating and effective date issues in December 2006.  He filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2007.

In a July 2007 rating decision, the RO granted a higher, 50 percent, rating for service-connected PTSD, effective December 6, 2001.  This rating was continued in an April 2011 rating decision. 

As the Veteran has disagreed with the initial rating assigned following the award of service connection for PTSD, the Board has characterized this appeal in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the RO awarded a higher initial rating during the pendency of the appeal, as higher ratings for PTSD are available, and a veteran is presumed to be seeking the maximum available benefit, the claim for a higher initial rating for PTSD remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In the December 2008 rating decision, the RO denied entitlement to service connection for a right shoulder injury and denied a temporary total evaluation because of treatment for a service-connected condition requiring convalescence.  In January 2009, the Veteran filed an NOD with these denials.  In December 2009, the RO issued an SOC and the Veteran filed a substantive appeal (via a VA Form 9).

In April 2012, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

In June 2012, the Board dismissed the claim for an earlier effective date for the award of service connection for PTSD, and remanded the claims for a higher initial rating for PTSD and for a temporary total evaluation to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further development.  After accomplishing further action,  the AMC continued to deny the claims (as reflected in a January 2013 supplemental SOC (SSOC)).

The Board notes that the issue of entitlement to a TDIU was not certified for appeal.  However, as discussed in more detail, below, the evidence added to the record since the Board's June 2012 remand includes records from the Social Security Administration (SSA) which reflects opinion that the Veteran is deemed disabled due to alcohol abuse., and a  VA examiner's opinionthat the Veteran's alcohol abuse is proximately due to PTSD.  Accordingly, pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), and as reflected on the title page, the Board has characterized the appeal as including the matter of the Veteran's entitlement to a TDIU as a component of the claim for higher initial rating on appeal.  For the sake of convenience, the Board his listed this matter as a separate claim.

The Board notes that, in October 2008, the Veteran revoked his power-of-attorney with AMVETS in favor of Veterans of Foreign Wars of the United States.  In October 2008, the Veteran executed a new VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, designating the Veterans of Foreign Wars of the United States as his representative.  The Board recognizes the change in representation.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) file associated with the Veteran's claims.  With the exception of an Appellate Brief dated February 2104, the RO has considered this electronic record in its adjudication of the claims.

The Board's decision denying the claims for  service connection for a right shoulder injury and for a temporary total evaluation for the right shoulder is set forth below.  The claims for an initial rating in excess of 50 percent for PTSD and for a TDIU due to PTSD is addressed in the remand following the order; this matter is being remanded to the RO, via the AMC in Washington D.C.  VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims being decided on appeal have been accomplished.

2.  The Veteran's assertions of a right shoulder injury in service requiring treatment in a sling, and having persistent symptoms of right shoulder disability since service, are not credible. 

3.  The Veteran's current right shoulder disability did not manifest until many years after service, and is not shown to be causally related to an event in service.

4.  As service connection for right shoulder disability has not been established, a temporary total evaluation based on surgical or other treatment requiring convalescence for the right shoulder is not assignable.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  The claim of entitlement to a temporary total evaluation based on surgical or other treatment necessitating convalescence for right shoulder disability has no legal merit. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.30 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 was revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removed the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

The Veteran filed his service connection claim for a right shoulder disability, as well as entitlement to a temporary total evaluation based on surgical or other treatment necessitating convalescence for right shoulder disability, in August 2008.  In a December 2008 pre-rating letter, the RO explained to the Veteran what evidence and information was needed to substantiate his claims, the relative duties on himself and VA in developing his claims, and the criteria for establishing a disability rating and effective date of award.  Thus, the RO has fully satisfied the VCAA's timing and content of notice requirements.

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the appellant in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination/opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The record reflects that VA has made all reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  The RO has obtained the Veteran's STRs, to include complete records from a hospitalization at U.S. Army Tripler General Hospital in March and April 1969.  The Veteran has not identified any further STRs which have not been associated with the claims folder.

Additionally, the claims file contains all available and identified pertinent medical evidence, to include VA treatment records and private treatment records.  There are no outstanding requests to obtain any private medical records which the appellant has both identified and authorized VA to obtain on his behalf.  See generally Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992) (quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (claimant cannot wait passively for VA assistance in circumstances where claimant may or should have information in obtaining the putative evidence).  As a result of the Board's June 2012 remand, the AMC has associated with the claims folder the Veteran's medical and legal documents pertaining to an SSA disability claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  A VA examination is necessary when the record (a) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (b) establishes that the Veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in § 3.309, § 3.313, § 3.316, and § 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (c) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).

The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

A VA examination was not provided in conjunction with the Veteran's claim for a right shoulder disability, and, as discussed below, the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. 79 (2006).  As held below, the Board makes a specific finding of fact that Veteran's assertions of a right shoulder injury in service requiring treatment in a sling, and persistent symptoms of right shoulder disability since service, are not credible.  Additionally, the Board further finds that the Veteran's right shoulder disability first manifested many years after service, and there is no credible, competent evidence suggesting a possible relationship between the right shoulder disability manifested many years after service to an event in service.

Thus, the Board finds that the record discloses no credible evidence of a specific right shoulder injury in-service and no nexus to the post-service right shoulder disability since service.  Notably, a VA orthopedic examiner in 2008 stated that he was unable to determine the onset of the Veteran's right shoulder disability even assuming the Veteran's report that his right shoulder symptoms has been present since approximately 1988, which is a more favorable consideration of the lay evidence as the Board finds that the Veteran's right shoulder first became symptomatic in approximately 2005.  

The Veteran generally asserts that his right shoulder disability results from a March 1969 incident where he is known to have fallen out of a moving automobile.  The United States Court of Appeals for the Federal Circuit has held that, while "medically competent" evidence is not required to indicate that the current disability may be associated with service, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet this standard requiring a medical examination as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010).

Here, the Board finds that the only reliable factual predicate of record for which to base an opinion in this case consists of the fact that the Veteran fell out of a moving car in 1969 without specific injury to his right shoulder, and that he first demonstrated right shoulder pain several decades after service.  The additional details provided by the Veteran during the appeal are not found credible.  On the specific facts of this case, the Board finds that medical examination is not warranted under 38 C.F.R. § 3.159(c)(4) as interpreted by both McLendon and Waters.

Furthermore, as regards the April 2012 hearing, the Board notes that the provisions of 38 C.F.R. § 3.103(c)(2) require that the individual who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the undersigned identified the issues on appeal, asked the Veteran specific questions regarding the circumstances of his right shoulder injury, clarified the military facility which allegedly treated him for his right shoulder disability, and identified any available sources of relevant evidence. 

As a result of the Veteran's testimony, the Board remanded this appeal in June 2012, inter alia, to obtain outstanding evidence identified as relevant by the Veteran during his April 2012 hearing.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that the undersigned has satisfied the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and that any perceived errors were cured with the Board's further development in the June 2012 remand.

The Board also finds that no additional RO action on the claim herein decided, prior to appellate consideration, is required.  In particular, the Board finds that the RO has substantially complied with the actions requested in the prior Board remand of June 2012.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).  In this respect, the Board requested the RO to obtain inpatient records from the U.S. Naval Station in Pearl Harbor, Hawaii and, on request, the RO obtained complete records from the U.S. Army Tripler General Hospital in Hawaii which clearly represents the treating facility for the injury claimed.  See VA Form 21-5126 (Veterans' Application for Compensation or Pension) received November 1994 (identifying auto accident treatment at Tripler Army Hospital).  Additionally, the RO obtained all outstanding VA clinic records, obtained SSA records, sent the Veteran a VCAA notice, and readjudicated the claims.

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran  has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  There has been no indication that the Veteran has any further information or evidence to submit in support of his claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Veteran seeks to establish his entitlement to service connection for residuals of a right shoulder injury.  He also seeks a temporary total evaluation due to surgical treatment of his right shoulder disability.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for any disability on a direct basis, the record must contain competent evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")

A total disability rating will be assigned for surgery of a service-connected disability requiring a convalescence period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.30 (2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that he incurred a chronic right shoulder disability as a result of a motor vehicle accident (MVA) in March 1969.  An April 1969 Injury Report reflects that, on March 30, 1969, the Veteran accidentally fell out of a passenger side door of a car moving approximately 50 miles per hour.  He was directly admitted to Tripler General Hospital wherein he was described as incurring a dislocated left great toe as well as multiple "superficial" abrasions involving his right elbow and forearm; his left upper arm, elbow and hand; his right posterior thorax; his right flank, thigh and lateral malleolar; and his left knee and heel.  There is no reference to right shoulder pain, right shoulder abnormality or the need for wearing a right arm sling.  The records from Tripler General Hospital, which include a clinical record cover sheet, admission record, narrative summary, line of duty determination, injury report, multiple progress notes, operation report, pathology report, anesthesia records, nurses' notes, doctors' orders and x-ray results, are complete.

The STRs for the Veteran's remaining period of active duty, which spans more than 3 years, does not reflect any lay or medical evidence of right shoulder disability.  An August 1972 two month extension examination, which reflected linear scars on the left cheek, forehead and right knee, reflected a normal clinical evaluation of the upper extremities (strength, range of motion).

The Veteran filed his original application for VA compensation benefits in 1994.  He did not refer to any chronic right shoulder condition resulting from his 1969 MVA.  The record first documents complaint of right shoulder pain in a January 2006 VA clinic record which contains the following history provided by the Veteran:

I have right shoulder pain.  Not able to lift it.  Been going on for six or seven months without injuries ...

At that time, the Veteran demonstrated marked limitation of right shoulder motion with tenderness in the biceps area.  X-ray examination revealed  no fracture, dislocation, bony, joint or soft tissue abnormality.  He was given an assessment of right shoulder tendonitis.

The Veteran was seen in the Chillicothe VA Medical Center (VAMC) in November 2006  reporting 10/10 right shoulder pain after a falling injury.  He demonstrated limited range of motion (ROM) and was assessed with a possible rotator cuff tear.  A subsequent magnetic resonance imaging (MRI) scan demonstrated suprasinatus tear and impingement due to thickening/arthropathy of his acromioclavicular (AC) joint.  He underwent arthroscopic surgery with repair of rotator cuff tear in November 2008.

A further review of the records reflects that the Veteran has provided an inconsistent and, at times, clearly incorrect history regarding his right shoulder disability.  He has variously described the onset of right shoulder pain between 1988 to 1993 (VA orthopedic note dated October 9, 2008), approximately 1997 (VA physician's note dated February 28, 2007), approximately 2000 (VA examination report dated March 2011) and approximately 2003 (VA orthopedic surgery outpatient notes dated November 20, 2008 and December 16, 2008).

Additionally, a June 2007 VA orthopedic surgery consultation noted that "[t]he only injury [the Veteran] gives is that he was involved in a car accident in 1969 while in Hawaii."  

The Veteran has also provided further details of his alleged right shoulder disability.  He reports falling out of a car moving approximately "130 mph" resulting in "extensive" right-sided bodily injuries, "massive" right arm scabbing and being placed in a right arm sling "for a few days."  See Veteran's statement received January 2009.

During  April 2012 Board hearing, the Veteran testified to a right-sided bodily injury from the 1969 MVA which involved abrasions of his whole right leg, arm and shoulder as well as his face and back.  When asked if he reported the right shoulder pain in service, the Veteran testified "[w]ell at the time I was 19, I was young, I just kind of ignored it."  He recalled pain and immobility with difficulty reaching over his head after the accident, but he did not seek formal treatment until approximately 2003.  He otherwise described a constant right shoulder disability since service which progressively worsened over time.  With respect to the possibility of any intercurrent injuries, the Veteran testified as follows:

Q.   And through that time frame there was no other incidents that could have caused -

A.  No, I was - never been in another wreck since '69.

Q.  Or any kind of work that could have -

A.  No work has done that.  I have no injuries on the job or anything.

The Board first finds that that the Veteran's assertions of a right shoulder injury in service requiring treatment in a sling, and having persistent symptoms of right shoulder disability since service, are not credible.  The Board further finds that the Veteran's current right shoulder disability did not manifest until many years after service, and is not shown to be causally related to an event in service.

A close review of the record reveals that the Veteran did not report any right shoulder symptoms at the time of his MVA in 1969.  There was a reference to "superficial" abrasions of the right elbow and forearm, but no reference to right shoulder injury or complaints.  There is also no reference to the Veteran being placed in a right arm sling as claimed in his January 2009 statement.  As these records are complete, the Board is of the opinion that the Veteran's right shoulder complaints, and purported treatment with a sling, would have reasonably been recorded by the examiners if the Veteran had in fact experienced such problems, and had been evaluated for such problems, as claimed.  See Fed.R.Evid. 803(7) (the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  See generally Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).

Additionally, the Veteran's current recollections regarding the March 1969 MVA are not reliable.  His January 2009 description of "massive" right arm scabbing conflicts with medical description of "superficial" abrasions by the treating military physicians in 1969.  His current recollection of falling out of a vehicle moving at "130 mph" is inconsistent with the in-service injury report describing the vehicle as moving "50" mph.  

The Veteran's hearing testimony  as to chronic right shoulder disability since the 1969 MVA also conflicts with his statements to his post-service providers of treatment which place the onset of right shoulder pain between 12 to 30 years after service.

Additionally, the Veteran's statements, at times, have appeared evasive.  With regard to in-service treatment for right shoulder pain in service, the Veteran testified before the undersigned that he just ignored his pain and did not allege, as he had previously, that he had been placed in a right arm sling for several days.  At his hearing, the Veteran adamantly denied any type of work-related right shoulder injury and implied that there had been no right shoulder injury after service.  He gave the same impression to a VA orthopedic surgeon in June 2007.  However, the Veteran's VA clinic records clearly document that he suffered a right shoulder injury in November 2006, at which time he reported pain of 10/10 severity and was given an initial impression of rotator cuff tear rather than tendonitis which had been diagnosed earlier that year.

The Board further notes that the Veteran's allegations of persistent or recurrent symptoms since service are inconsistent with his first documented statement - the January 2006 VA clinic record evaluation wherein the Veteran reported a six to seven month history of right shoulder pain without injury.

The Board also points out  that the first medical evidence of a right shoulder disability dated January 2006 (nearly 34 years after the Veteran was discharged from service, and approximately 37 years after the alleged injury) is not consistent with a finding of chronic disability since service.  A finding of continuity of symptomatology is also not consistent with a June 1972 military examination which found normal strength and range of motion of the right shoulder, which is inconsistent with the Veteran's current recollections of right shoulder immobility with an inability to work overhead after the alleged MVA injury in 1969.

Overall, in addition to no credible evidence of right shoulder injury and treatment in service, the Board finds that the most credible, probative evidence places the onset of a chronic right shoulder disability to many years after service.  The normal clinical evaluation of the right shoulder in 1972 and the first documented treatment in 2006, at which time the Veteran described recent onset of right shoulder pain absent a history of injury, is probative evidence against a finding of a chronic right disability since service.

Notably, except for the Veteran's testimony, the Veteran has consistently reported the onset of right shoulder pain to many years after service.  The Board places significant probative weight on the Veteran's initial description of the onset right shoulder pain in 2005 to his VA examiner in January 2006, as this statement was made contemporaneous in time to the first treatment for right shoulder symptoms and bear the indicia of reliability as they were made in the context of seeking appropriate medical treatment.  See Lilly's An Introduction to the Law of Evidence, 2nd Ed. (1987), pp. 245- 46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  On the other hand, the Veteran's subsequent statements regarding the onset of disability are inconsistent and unreliable, as discussed above.

The Board further finds that there is no competent evidence relating the Veteran's right shoulder disability first treated in January 2006 to an event in service.  Certainly, the record does not contain any favorable nexus opinions, and the Veteran testified that he had not been verbally provided a favorable nexus opinion.  On the other hand, the record does contain an August 2008 assessment from a VA orthopedic surgeon who, at that time, was unable to determine how long the Veteran's disability had been present.  Notably, this statement was made in the context of the Veteran reporting a 20-year history of right shoulder pain which the Board has found is inaccurate as the credible evidence establishes the onset of chronic right shoulder pain much later in time.

The only opinion supporting a causal relationship between the Veteran's current right shoulder disability and service consists of the statements of the Veteran himself.  The Veteran is competent to report right shoulder injury, treatment and symptoms but, as held above, his allegations are not deemed credible.  With respect to a nexus between his purported right shoulder injury and his current disability, the medical issue of diagnosis and etiology of an internal orthopedic disability is beyond the competence of a lay person and, thus, his personal opinion holds no probative value in this case.  38 C.F.R. § 3.159(a)(1), (2).

The Board finally notes that the Veteran has been assessed as having right shoulder osteoarthritis.  See VA physician's note dated February 28, 2007.  As held above, the Veteran's allegations of chronicity since service are not credible and, thus, an award of service connection for osteoarthritis based upon lay evidence of continuity of symptomatology under 38 C.F.R. § 3.303(b) is not warranted.   Moreover, the medical diagnosis of rotator cuff tear is not among the chronic diseases enumerated under 38 C.F.R. § 3.309(a).  Thus, the Veteran cannot establish service connection for right rotator cuff on the basis of  continuity of symptoms, alone.  See Walker at 1338-39 

Based on the foregoing, the Board finds that service connection is not warranted for right shoulder disability t.  In reaching this decision, the Board has 7yconsidered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra..

As the Veteran's service connection claim for right shoulder disability is denied, there is no legal basis upon which to award a temporary total evaluation based on surgical or other treatment necessitating convalescence for right shoulder disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.30 (2013).  As such, the claim for this benefit r  must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for right shoulder disability is denied.

A  temporary total evaluation based on surgical or other treatment necessitating convalescence for right shoulder disability is denied.


REMAND

As noted, the Board finds that the claim for TDIU due to PTSD as a component of the claim for higher initial rating has been raised by the record, but has not been adjudicated by the RO.  After giving the Veteran an opportunity to file a formal claim for a TDIU due to PTSD, the RO should adjudicate this matter, in the first instance to avoid any prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

The Board also finds that further development of the claims for higher rating for PTSD, for a TDIU due to PTSD, is warranted.

In June 2012, the Board remanded the claim for higher rating for PTSD, in part,  to obtain all medical and legal records pertaining to the Veteran's application for SSA benefits.  The SSA records obtained as a result of the remand reflect that the Veteran has been deemed disabled based upon a primary diagnosis of arthropathies and a secondary diagnosis of "severe" alcohol addiction disorder.  A November 2011 medical doctor indicated that the Veteran was incapable of working due to alcohol abuse.

A January 2006 VA PTSD examiner provided opinion that, most likely, the Veteran's substance abuse was secondary to PTSD as a means to self-medicate his PTSD symptoms.  Thus, the SSA determination is relevant to the initial rating claim on appeal.  However, the SSA determination of total disability due to alcohol abuse is not consistent with the multitude of VA clinician evaluations of record as recorded in Global Assessment of Function (GAF) scores.  These scores, which are most consistently of 50 or better, are not consistent with a finding of unemployability.  Thus, the Board finds that further  examination and opinions are needed to resolve the claims remaining on appeal.

Hence, the RO should arrange for the Veteran to undergo VA mental disorders examination by a psychiatrist or psychologist, at a VA medical facility.  The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may result in denial of the claims remaining on appeal.  See 38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file a copy(ies) of the notice(s) of the examination sent to him by the pertinent VA medical facility.

Prior to obtaining arranging for the Veteran to under further examination, the RO should obtain and associate with the claims file all outstanding VA treatment records.  The claims file currently includes treatment records from the VA Medical Centers (VAMCs) in Cleveland and Chillicothe, dated through December 29, 2012; however, more recent records from these facilities may exist.  The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain from the Cleveland and Chillicothe VAMCs all outstanding, pertinent records of evaluation and/or treatment of the Veteran, since December 29, 2012, following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities. 

Also, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should give the Veteran another opportunity to present information and/or evidence pertinent to the claims remaining on appeal, explaining  that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the RO should explain what is needed to establish a claim for TDIU due PTSD, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).    

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  The RO's adjudication of the 

Accordingly, these matters are hereby  REMANDED for the following action:

1.  Obtain from the VAMCs in Cleveland and Chillicothe all outstanding, pertinent records of mental evaluation and/or treatment of the Veteran, dated since December 29, 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.

In the letter, explain what is needed to support a claim for a TDIU due to PTSD, to include on an extra-schedular basis.  He should be furnished a VA Form 21-8940 to enable him to provide his employment information regarding his application for TDIU due to PTSD.  

Also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds,  assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159 . All records and responses received should be associated with the claims file. If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.


4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA mental disorders examination, by a psychiatrist or psychologist, at a VA medical facility. 

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND,  must be made available to the individual designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include psychological testing, if warranted) should be accomplished (with all results made available to the examining psychiatrist or psychologist prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of all current manifestations of PTSD, to include secondary alcohol abuse.  The examiner should render a multi-axial diagnosis, including assignment of a GAF scale score that represents the level of impairment due to the Veteran's PTSD and an explanation of what the score means.  The examiner should also describe the functional effects of the Veteran's PTSD on his ability to perform the mental acts required for substantially gainful employment.

Based on review of the Veteran's documented medical history and assertions, the examiner should also indicate whether, at any time since the December 6, 2001 effective date of the award of service connection for PTSD, the Veteran's service-connected psychiatric disability (including associated alcohol abuse) has changed in severity; and if so, the approximate date(s) of any such change(s), and the extent of severity of the disability at each stage. 

The examiner should also render an opinion, based upon review of the record and consistent with sound medical principles, as to whether-without regard to the Veteran's age or impairment due to nonservice-connected disability-it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's service-connected PTSD (with associated alcohol abuse) renders him unable to obtain or retain substantially gainful employment.  If so,  identify the onset of unemployability. 

All l examination findings, along with complete rationale for the  conclusions reached, must be provided.(typewritten) report. 

5.  If the Veteran fails to report to the scheduled examination,  obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility. 

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim for a higher initial rating for PTSD, along with the matter of the Veteran's entitlement to a TDIU due to PTSD, to include on an extra-schedular basis, in light of all pertinent evidence (to particularly include all that added to the record since the last adjudication of the claim) and legal authority. 

Adjudication of the claim for a higher initial rating should include consideration of whether "staged" rating of the Veteran's disability, pursuant to Fenderson (cited above) is appropriate. 

8.  If any benefit sought on appeal remains denied,  furnish to the Veteran and his representative an appropriate SSOC that includes citation to and discussion of any additional legal authority considered, along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


